     Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 1 of 10



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROSE HARDGERS-POWELL, et al.,

                                             Plaintiffs,
                                                                      Case # 16-CV-6612-FPG
v.
                                                                      DECISION AND ORDER

ANGELS IN YOUR HOME LLC, et al.,

                                             Defendants.


                                       INTRODUCTION

       Presently before the Court are the parties’ renewed motions for summary judgment, which

relate to damages issues the Court declined to address in its January 30, 2019 Decision & Order.

ECF No. 105. In the prior Decision & Order, the Court, inter alia, certified a class of current and

former employees of Defendant David Wegman, who alleged that he failed to pay overtime wages

at the rate required under New York Labor Law (“NYLL”). In addition, the Court granted

summary judgment against David Wegman on the NYLL Overtime claim. Id. at 34, 43-44. The

Court deferred judgment on damages issues and ordered the parties to meet and confer.

       The parties have complied with the Court’s Order and have agreed on many issues. As to

those that remain in dispute, the parties have filed renewed motions for summary judgment. For

the reasons that follow, Plaintiffs’ motion is GRANTED, and Defendants’ motion is GRANTED

IN PART and DENIED IN PART.

                                     LEGAL STANDARD

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

                                                1
     Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 2 of 10



facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                           BACKGROUND

        This case involves home health care workers who allege that they did not receive overtime

pay at the legally required rate from Defendants Angels In Your Home LLC, Angels In Your

Home, 1 Andy Wegman, and David Wegman—the alleged employers. The named plaintiffs are

Rose Hardgers-Powell and Yolanda Clay. In their amended complaint, Plaintiffs raise three

claims. First, they contend that, between January 1 and December 31, 2015, Defendants violated

the Fair Labor Standards Act (“FLSA”) by failing to pay overtime wages at the correct rate (the

“FLSA Overtime claim”). Second, Plaintiffs assert that Defendants violated the NYLL on the

same basis (the “NYLL Overtime claim”). Third, Plaintiffs contend that Defendants violated

NYLL § 195, which requires every employer to provide a notice containing certain wage

information (the “NYLL Wage-Notice claim”). See N.Y. Lab. Law § 195(1)(a).

        As a result of motion practice, the case currently stands as follows. First, there are two

classes that are proceeding:

        (1) a conditionally certified class on the FLSA Overtime claim, pursuant to 29 U.S.C. §
            216(b); and

1
 The parties agree that “Angels In Your Home” is merely the name under which David Wegman does
business. Because “[d]oing business under another name does not create an entity [distinct] from the person
operating the business,” the Court hereinafter disregards the D/B/A and refers only to David Wegman
personally. In re Golden Distributors, Ltd., 134 B.R. 766, 769 (Bankr. S.D.N.Y. 1991).

                                                    2
      Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 3 of 10




        (2) a Rule 23-certified class on the NYLL Overtime claim.

See ECF Nos. 27, 105. Second, the only claims that remain in dispute are:

        (1) the FLSA Overtime claim against David Wegman;

        (2) the NYLL Overtime claim against David Wegman as to damages; and

        (3) Plaintiffs’ individual NYLL Wage-Notice claims against David Wegman. 2

See ECF No. 105 at 43-45.

                                              DISCUSSION

        Plaintiffs move for summary judgment as to damages on the NYLL Overtime claim,

requesting the following: (1) actual damages of $469,192.13, less any amounts Defendants prove

they have already paid; (2) liquidated damages; (3) prejudgment interest; and (4) attorney’s fees

and costs. ECF No. 113-1 at 6.

        Defendants move for summary judgment as to damages on the FLSA and NYLL Overtime

claims, arguing: (1) Plaintiffs are not entitled to liquidated damages under either the FLSA or

NYLL; (2) even if they are, they may recover liquidated damages only under one of the statutes,

not both; (3) Plaintiffs may not recover prejudgment interest in addition to liquidated damages on

the FLSA Overtime claim; and (4) Plaintiffs may not recover prejudgment interest on the NYLL

Overtime claim to the extent they receive liquidated damages on the FLSA Overtime claim. The

Court addresses each matter below.




2
  As the Court noted in its prior Decision & Order, it is unclear whether Plaintiffs intend to press this claim
individually given that the Court denied their motion to certify the NYLL Wage-Notice class. See ECF No.
105 at 38. The Court includes it here for the sake of completeness.


                                                      3
       Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 4 of 10



  I.    Actual Damages

        In its January 30, 2019 Decision & Order, the Court ordered the parties to meet and confer

“regarding the amount of unpaid overtime wages owed to each member of the NYLL Overtime

Subclass.”   ECF No. 105 at 44.       The Court further ordered the parties to submit a joint

memorandum stating, as to each class member, the agreed and disputed actual damages. Id. The

parties have complied with the Court’s order. See ECF No. 111.

        The parties agree that the amount of damages for unpaid overtime wages is $365,288.81

for the period between January 1, 2015 and October 17, 2015. Id. at 3. The parties also agree that

the amount at issue for unpaid overtime wages is $103,903.32 for the period between October 18,

2015 and December 31, 2015. Id. Thus, the parties agree that the actual damages owed to the

class is $469,192.13.

        The only remaining issue is the amount already paid by David Wegman. Defendants argue

that David Wegman paid $59,120.12 to the class as part of an audit by the Department of Labor

(“DOL”). See ECF No. 90-1 ¶¶ 39, 40. Plaintiffs “accept the premise that Defendants have likely

repaid some of the damages,” but they contend that “Defendants should have to prove that they

made the payments.” ECF No. 113-1 at 8. Plaintiffs therefore propose that each class member’s

actual damages be the agreed amount of unpaid overtime wages less any amounts that “Defendants

can prove to have repaid as evidenced by canceled checks or acknowledgement of receipt by the

DOL if the DOL has taken custody of such funds.” Id.

        Defendants develop no argument as to why this procedure is unreasonable. In any case,

the Court finds that Plaintiffs’ proposal is a fair and reasonable means to ensure that each class

member receives the unpaid wages to which he or she is entitled without obtaining a windfall.




                                                4
          Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 5 of 10



           Accordingly, the NYLL Overtime class is entitled to actual damages in the amount of

$469,192.13, less any amount Defendants paid to class members as part of the DOL audit. By

October 25, 2019, Defendants shall submit documentation to Plaintiffs to establish the amounts

already paid. If Plaintiffs dispute the sufficiency of the documentation as to any class member,

the parties may seek resolution from the Court.

    II.    Attorney’s Fees

           Although they recognize that the amount cannot be determined at this time, Plaintiffs

request that the Court rule, as a matter of law, that they are entitled to attorney’s fees and costs.

Defendants do not appear to object to this request. 3

           Under NYLL § 198, a prevailing employee is entitled to reasonable attorney’s fees and

costs. See, e.g., Francois v. Mazer, 523 F. App’x 28, 29 (2d Cir. 2013) (summary order). In light

of Plaintiffs’ success on their NYLL Overtime claim, they are entitled to reasonable attorney’s

fees and costs. Plaintiffs may move for such relief once the merits issues have been resolved.

III.       Prejudgment Interest

           Plaintiffs also argue that they are entitled to prejudgment interest on their NYLL Overtime

claim. Defendants do not appear to dispute this proposition. Instead, they contend that Plaintiffs

may not recover liquidated damages under the FLSA if they recover prejudgment interest on their

NYLL Overtime claim. In addition, Defendants argue that Plaintiffs may not recover prejudgment

interest on their FLSA Overtime claim.




3
  Without elaboration, Defendants state in passing that Plaintiffs are not entitled to attorney’s fees or costs.
See ECF No. 117 at 6. The Court need not address this undeveloped argument. See United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“It is not enough merely to mention a possible argument in the
most skeletal way, leaving the court to do counsel’s work, create the ossature for the argument, and put
flesh on its bones.”).

                                                       5
      Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 6 of 10



       Both sides are correct. A prevailing employee is entitled to prejudgment interest under

NYLL § 198(1-a). See Gamero v. Koodo Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y. 2017).

But, having obtained that relief, the employee cannot also be awarded liquidated damages under

the FLSA. See, e.g., Tapia v. Be Optical LLC, No. 16-CV-5555, 2018 WL 2078478, at *7-8

(E.D.N.Y. Feb. 13, 2018) (collecting cases). “FLSA liquidated damages serve as a form of

prejudgment interest, and for that reason a plaintiff who prevails on his [or her] FLSA claim and

receives liquidated damages may not also receive an award of interest.” Apolinar v. Global Deli

& Grocery, Inc., No. 12CV3446, 2013 WL 5408122, at *12 (E.D.N.Y. Sept. 25, 2013). By

contrast, “under the NYLL, prejudgment interest and liquidated damages may both be awarded

because New York State has determined that they serve fundamentally different purposes.

Liquidated damages . . . are meant to constitute a penalty on an employer’s willful withholding of

wages due, while prejudgment interest is meant to compensate a plaintiff for the loss of use

money.” Id. (internal quotation marks and citations omitted).

       Consequently, Plaintiffs are entitled to prejudgment interest on their NYLL Overtime

claim. But because they have chosen that relief, Plaintiffs are barred from obtaining either

prejudgment interest or liquidated damages on their FLSA Overtime claim.

IV.    Liquidated Damages

       Both the FLSA and NYLL provide for an award of liquidated damages, equal to the amount

of unpaid wages, to the prevailing employee. See NYLL § 198(1-a); 29 U.S.C. § 216(b). However,

an employer can avoid liquidated damages if it proves “that, despite its failure to pay appropriate

wages, it acted in subjective ‘good faith’ with objectively ‘reasonable grounds’ for believing that

its acts or omissions did not violate the FLSA.” Barfield v. N.Y.C. Health & Hosps. Corp., 537

F.3d 132, 150 (2d Cir. 2008). “‘Good faith’ in this context requires more than ignorance of the



                                                6
     Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 7 of 10



prevailing law or uncertainty about its development. It requires that an employer first take active

steps to ascertain the dictates of the FLSA and then move to comply with them.” Reich v. S. New

England Telecomms. Corp., 121 F.3d 58, 71 (2d Cir. 1997). “The employer bears the burden of

proving good faith and reasonableness, [and] the burden is a difficult one, with double damages

being the norm and single damages the exception.” Inclan v. N.Y. Hospitality Grp., Inc., 95 F.

Supp. 3d 490, 504 (S.D.N.Y. 2015). The NYLL contains a similar defense to liquidated damages,

and “courts have not substantively distinguished the federal standard from the current state

standard of good faith.” Garcia v. JonJon Deli Grocery Corp., No. 13 Civ. 8835, 2015 WL

4940107, at *5 (S.D.N.Y. Aug. 11, 2015). Because Plaintiffs may not recover liquidated damages

under the FLSA, the Court limits its analysis to Plaintiffs’ NYLL Overtime claim.

       Defendants have failed to present sufficient evidence that David Wegman had the requisite

good faith. Indeed, David Wegman’s own deposition suggests that he was simply ignorant of the

regulatory changes to the companionship services exemption, which is insufficient to show good

faith. 4 See Reich, 121 F.3d at 71. He testified that he only became aware of the regulatory changes

because of the present litigation. See ECF No. 116-2 at 12; see also id. at 10-11 (stating that he

was “not aware” of “a lot of pieces to the human resources side of [the business]”). This seems to

stem, at least in part, from the fact that David Wegman delegated many of his day-to-day

responsibilities to others. See ECF No. 89-3 at 6. Even so, that sort of passivity undercuts, rather

than supports, a claim of good faith. See Dudley v. Hanzon Homecare Servs., Inc., No. 15-CV-

8821, 2018 WL 481884, at *5 (S.D.N.Y. Jan. 17, 2018) (employer failed to establish subjective

good faith based on her use of a payroll service—which she believed would notify her of any

noncompliance—because “passively making an assumption plainly does not qualify as an active


4
  See generally Hardgers-Powell v. Angels in Your Home LLC, 330 F.R.D. 89, 96-97 (W.D.N.Y. 2019)
(explaining history of the exemption).

                                                 7
     Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 8 of 10



step to ascertain the dictates of the law and then act to comply with them” (internal quotations

marks and brackets omitted)); see also Sims v. Event Ops. Grp., Inc., No. 17-cv-1489, 2019 WL

1301959, at *6 (N.D. Ala. Mar. 21, 2019) (stating that “an employer cannot necessarily escape

liability by delegating [] decisions to subordinates”). In short, David Wegman’s own testimony

suggests he did not take any active steps to ascertain the dictates of the FLSA and comply with

them.

        Nevertheless, Defendants point to other evidence to show that David Wegman in fact relied

on “the DOL’s written enforcement policies and . . . the advice of counsel” in deciding not to

comply with the new rules. ECF No. 112-1 ¶ 13. To be sure, there is some evidence to support

this claim. Michael Altieri, former CEO of the organization, testified that at some unidentified

point, outside counsel notified him of the regulatory changes. ECF No. 90-4 at 3. Altieri, in turn,

told David and Andy Wegman about those changes before he left the organization in October

2015. See id. Specifically, he told them that “[t]here would be a change in how we pay . . .

caregivers, and they needed to make a decision on when to enact it based on the information that

was provided.” Id. David and Andy Wegman purportedly replied that they “would make that

decision in time.” Id. Similarly, Michael Wegman, the current CFO, avers that David Wegman

relied on DOL’s written guidance and counsel’s advice when he decided not to comply with the

new rules in 2015. ECF No. 112-1 ¶ 13.

        The problem with this evidence is that it lacks any necessary detail. At most, it suggests

that David Wegman’s subordinates learned some information about the regulatory changes and

that such information was relayed to him. But there is no evidence illuminating the substance of

counsel’s advice or whether David Wegman actually relied on it. 5 Other courts have rejected


5
 On this issue, Michael Wegman’s affidavits are insufficient and largely inadmissible. He concedes that
he did not begin working for David Wegman until Fall 2015, and his statements appear to be based on his

                                                  8
      Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 9 of 10



employers’ attempts to demonstrate good faith through conclusory assertions of this kind. See,

e.g., Inclan, 95 F. Supp. 3d at 504 (“[W]hile it is undisputed that [the employer] retained counsel

in the prior action . . . the record contains no evidence as to the advice of prior counsel nor of

whether defendants followed that advice—far less whether the advice was erroneous.”); Carmack

v. Park Cities Healthcare, LLC, 321 F. Supp. 3d 689, 708 (N.D. Tex. 2018) (rejecting employer’s

claim of reliance on counsel, where employer presented no evidence concerning “the advice she

received” or “the content of particular conversations or memos or emails from counsel”); Debejian

v. Atl. Testing Labs., Ltd., 64 F. Supp. 2d 85, 91-92 (N.D.N.Y. 1999).

       Ultimately, no reasonable factfinder could find good faith based on Defendants’

nonspecific,   conclusory    assertions   about    David    Wegman’s      knowledge,     intent,   and

decisionmaking. Because Defendants have not presented sufficient evidence to meet their burden

of proving good faith, Plaintiffs are entitled to liquidated damages on their NYLL Overtime claim.

 V.    Summary

       This Decision & Order resolves Plaintiffs’ NYLL Overtime claim against David Wegman:

the class is entitled to actual damages ($469,192.13 less any amount Defendants already paid to

class members), liquidated damages, prejudgment interest, attorney’s fees, and costs. Final

amounts for these categories will be determined once the remaining dispute over actual damages

is resolved.




“review of [the] records and from speaking with certain individuals associated with the Company.” ECF
No. 112-1 ¶ 4. But on summary judgment, a court may not rely on inadmissible hearsay or evidence from
witnesses who lack personal knowledge. See Miller Marine Servs., Inc. v. Travelers Prop. Cas. Ins. Co.,
197 F. App’x 62, 64 (2d Cir. 2006) (summary order).

                                                  9
    Case 6:16-cv-06612-FPG-JWF Document 120 Filed 10/07/19 Page 10 of 10



                                         CONCLUSION

       For the reasons stated herein, Defendants’ renewed motion for summary judgment (ECF

No. 112) is GRANTED IN PART and DENIED IN PART. Their motion is denied, except that

Defendant David Wegman is entitled to judgment as a matter of law to the extent Plaintiffs seek

liquidated damages or prejudgment interest on their FLSA claim.

       Plaintiffs’ renewed motion for summary judgment (ECF No. 113) is GRANTED. On their

NYLL Overtime claim, Plaintiffs are entitled to actual damages ($469,192.13 less any amount

Defendants paid to class members as part of the DOL audit), liquidated damages, prejudgment

interest, attorney’s fees, and costs. By October 25, 2019, Defendants shall submit documentation

to Plaintiffs to establish the amount already paid. If Plaintiffs dispute the sufficiency of the

documentation as to any class member, the parties may seek resolution from the Court.

       The only claims that remain to be resolved are (1) the conditionally certified class’s FLSA

claim against David Wegman; and (2) Plantiffs’ individual NYLL Wage-Notice claims. To ensure

that this matter proceeds expeditiously, the Court will schedule a status conference for November

13, 2019 at 11:00 A.M. At the status conference, the parties may present any remaining disputes

concerning actual damages on the NYLL Overtime claim, and they should be prepared to discuss

how this matter should proceed to its conclusion in light of the Court’s rulings.

       IT IS SO ORDERED.

Dated: October 4, 2019
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                10
